Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 9/26/2021.  Claim 2 is cancelled; claims 6-11 are amended; and claims 12-16 are added.  Accordingly, claims 1 and 3-16 are currently pending in the application.


Election/Restrictions

Applicant’s election of group II, drawn to claims 6-15, in the reply filed on 9/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1 and 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 9/26/2021.


Newly submitted claims 14-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Elected invention and newly submitted claims 14-15 lack unity of invention because even though the inventions require the technical feature of a compound represented by formula I -
    PNG
    media_image1.png
    160
    281
    media_image1.png
    Greyscale
and/or formula II - 
    PNG
    media_image2.png
    191
    221
    media_image2.png
    Greyscale
having a maximum absorption peak at 400 ± 20 nm, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kameyama et al (JP 2004-163800 A).  Specifically, Kameyama teaches a compound of formula - 
    PNG
    media_image3.png
    51
    187
    media_image3.png
    Greyscale
(paragraph 0056) which reads on compound of formula II, wherein R5 and R6 = C1 alkyl, R4 = H, R7 = CN and R8 = COOR9 wherein R9 is C2 alkyl.  The compound of formula:  
    PNG
    media_image3.png
    51
    187
    media_image3.png
    Greyscale
has a maximum absorption peak at 420 nm (see paragraph 0060 of present application).  Additionally, claims 14-15 are drawn to a blocking system even though dependent on independent claim 6.  Alternatively, if Applicant argues that these claims are drawn to blue light blocking composition, the limitations of claims 14 and 15 would be considered as intended use of the composition of cited prior art used in the rejections set forth below in this office action.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections

Claims 7, 10-11, and 13 are objected to because of the following informalities:
Claim 7 is objected to because of improper grouping of Markush elements.  Claim 7 recites “…selected from formula (I-1), (I-2), (I-3), (II-1) and (II-2)”.  Proper Markush grouping is listed as “selected from the group consisting of A, B, C and D”.  Alternatively, it can be listed as “selected from A, B, C or D”.  See MPEP 2173.05(h).
Claim 10 recites “polymerizable monomer and/or prepolymers”.  There is no reference to either “polymerizable monomer” or “prepolymer” in independent claim 6 on which this claim is dependent.  For clarity and consistency within the claims, applicant is advised to refer to “polymerizable monomer” and “prepolymer” in independent claim 6 or use the language “further comprising” to refer to these components in claim 10.
Claim 11 recites “methacrylic” twice, which is redundant.  Hence, applicant is advised to delete one of those recitations of “methacrylic”.
Claim 13 recites “mass range of initiator is from 0.01% to 10%, a mass range of monomer or prepolymer or polymer content is from 5 to 99.98%”.  There is no reference to either initiator or prepolymer in independent claim 6.  For clarity and consistency within the claims, applicant is advised to refer to “initiator” and “prepolymer” in independent claim 6 or use the language “further comprising” to refer to these components in claim 13. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “OR3, and N(R3)2” (lines 8-9).  There is a reference to R3 in compound of formula I and as a substituent in “OR3, and N(R3)2”.  It is not clear if R3 in both the compound of formula I and the substituent “OR3, and N(R3)2” are the same.  If they are the same, OR3 substituent may in some circumstances result in the formation of a peroxide.  Additionally, there is no guidance in the specification as to what R3 represents in the substituents OR3, and N(R3)2.
Claims 9 and 13 are subsumed by this rejection because of the dependence either directly or indirectly on independent claim 6.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al (JP 2004-163800 A).
Prior to setting forth the rejection, it is noted that the recitation of "blue light blocking composition" in the preamble (cf. independent claim 6) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Fujita et al and hence the preamble fails to limit the claim. MPEP § 2111.02.
It is noted that JP 2004-163800 A is in Japanese.  A copy of the machine translation of the Japanese document into English is provided with this office action.  All line/paragraph citations in the body of rejection are to the machine translation, unless explicitly stated.
Regarding claims 6 and 7, Fujita et al disclose in example 1, a composition comprising poly-p-hydroxystyrene (i.e. reads on the polymer in present claim 6), and a compound represented by formula - 
    PNG
    media_image4.png
    55
    186
    media_image4.png
    Greyscale
(i.e. reads on compound of formula II in present claim 6 wherein R5 and R6 represent C1 alkyl; R4 is H; R7 is CN and R8 is COOR9 and R9 is C2 alkyl; and compound of formula II-2 in present claim 7).  It is noted that  
    PNG
    media_image4.png
    55
    186
    media_image4.png
    Greyscale
 has a maximum absorption peak at 420 nm (see paragraph 0060 of present application).  
Regarding claim 8, see 11a above, wherein composition comprises only compound of formula II.
.

Claims 6-8 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito et al (US 2020/0207947 A1 with a foreign priority date of 7/26/2017).
Regarding claims 6 and 7, Ito et al disclose a composition having a compound with specific structure that effectively suppresses transmission of light in the vicinity of 420 nm (paragraphs 0024-0025) which reads on the blue blocking composition in present claim 6.  The blue light has a comparatively short wavelength of approximately 420 nm (paragraph 0023).  See example 3 (paragraph 0197), wherein the composition comprises diethylene glycol bisallyl carbonate (i.e. reads on monomer in present claim 6), and compound of formula (2).  Compound of formula (2) is represented by the following formula: 
    PNG
    media_image5.png
    135
    248
    media_image5.png
    Greyscale
  (paragraph 0028) which reads on compound of formula II in present claim 6 wherein R5 and R6 represent C1 alkyl; R4 is H; R7 and R8 are COOR9 and R9 is C1 alkyl; and compound of formula II-1 in present claim 7).  It is noted that
    PNG
    media_image5.png
    135
    248
    media_image5.png
    Greyscale
has a maximum absorption peak at 384 nm (see paragraph 0059 of present application). 
Regarding claim 8, see 12a above, wherein composition in example 3, comprises only compound of formula II (i.e. reads on formula II is used separately in present claim 8).
Regarding claim 10, in addition to 12a above, see example 3 wherein the composition comprises Luperox® 531M80 (paragraph 0197).  It is noted that Luperox® 531M80 is a peroxyketal polymerization initiator.
Regarding claim 11, examples of polymerizable reactive compounds, in Ito et al, include isocyanate compound having two or more isocyanate groups, (meth)acryloyl compound having two or more (meth)acryloyloxy groups, poly(thi)ol compounds and polyamine compound (paragraph 0061) which read on monomers in present claim 11.
Regarding claim 12, Ito et al teach that catalyst may be added (paragraph 0089).  It is desirable that ultraviolet absorber and light stabilizer are added to the composition (paragraph 0110).  As necessary, various additives such as a catalyst, a dispersant, polymerization inhibitor, antifoaming agent or the like may be added to the composition (paragraph 0123).
Regarding claim 13, see example 3 (paragraph 0197), wherein the composition comprises 0.05 parts by weight of compound represented by formula (2) (i.e. about 0.05% by weight and reads on the amount of compound of formula II in present claim 13), 0.79 parts by weight of Luperox® 531M80 (i.e. about 0.8% by weight and reads on the amount of initiator in present claim 13) and 100 parts by weight of diethylene glycol bisallyl carbonate (i.e. about 99.16% and reads on amount of monomer in present claim 13).
Therefore, Ito et al anticipate the present claims.

Claims 6-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyasaka et al (US 2010/0279229 A1).
Prior to setting forth the rejection, it is noted that the recitation of "blue light blocking composition" in the preamble (cf. independent claim 6) is deemed to be a statement of purpose or intended use which is not seen to result in any structural 
Regarding claims 6 and 7, Miyasaka et al disclose a photosensitive resin composition comprising a binder polymer, a photopolymerizable compound and a compound C1 (abstract).  See example 1, wherein the photosensitive resin composition comprises a polymer A (i.e. reads on polymer in present claim 6), EO-modified bisphenol A skeleton dimethacrylate (i.e. reads on monomer in present claim 6) and compound PYR-M (see paragraph 0105, Table 1 and 2).  PYR-M is 1-phenyl-3-(4-methoxystyryl)-5-(4-methoxyphenyl)pyrazoline (paragraph 0105).  1-phenyl-3-(4-methoxystyryl)-5-(4-methoxyphenyl)pyrazoline is represented by formula: 
    PNG
    media_image6.png
    246
    496
    media_image6.png
    Greyscale
 (i.e. reads on compound of formula I in present claim 6 wherein R3 is H; R1 and R2 are OR3; and compound of formula I-2 in present claim 7).  Maximum absorption in example 1 is 385.2 nm (paragraph 0109) which reads on the maximum absorption peak in present claim 6.  See example 7, wherein the composition comprises PYR-B which is 1-phenyl-3-(4-tert-butylstyryl)-5-(4-tert-butylphenyl)pyrazoline (paragraph 0105) which reads on compound of formula I in present claim 6 wherein R3 is H; R1 and R2 are branched C4-alkyl; and compound of formula I-1 in present claim 7.  Maximum absorption in example 7 is 387.2 nm (paragraph 0109) which reads on the maximum absorption peak in present claim 6.
Regarding claim 8, see examples 1 and 7 (Tables 1 to 3), wherein the photosensitive resin composition has only compound of formula I (i.e. reads on formula I is used separately in present claim 8).
Regarding claim 10, see example 1 (Tables 1 to 3), wherein the photosensitive resin composition comprises EO-modified bisphenol A skeleton dimethacrylate (i.e. reads on polymerizable monomer in present claim 10) compound PYR-M (i.e. reads on compound of formula I in present claim 10) and C2 (see paragraph 0105, Table 1 and 2).  The imidazole dimer or derivative thereof component C2 is used as a photopolymerization initiator (i.e. reads on the initiator in present claim 10).
Regarding claim 11, see example 1 (Table 1), wherein the composition comprises EO-modified bisphenol A skeleton dimethacrylate (i.e. reads on methacrylic ester in present claim 11).
Regarding claim 12, photosensitive resin composition may comprise other additives such as inhibitors, plasticizers, defoamers, flame retardants, stabilizers, and leveling agents (paragraph 0077).
Regarding claim 13, see example 1 (Tables 1 to 3), wherein the composition comprises 100 parts by weight of component A and B (i.e. a total of about 78.5% and reads on the amount of monomer/polymer in present claim 13), 0.2 parts by weight of PYR-M (i.e. about 0.16% by weight and reads on the amount of compound of formula I in present claim 13), and 3.7 parts by weight of C2 (i.e. about 2.9% and reads on the amount of initiator in present claim 13).
Therefore, Miyasaka et al anticipate the present claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2020/0207947 A1 with a foreign priority date of 7/26/2017) in view of Shishido et al (4,200,464).
The discussion with respect to Ito et al in paragraph 12 above is incorporated here by reference.

However, Shishido et al teach compounds represented by formula: 
    PNG
    media_image7.png
    87
    267
    media_image7.png
    Greyscale
 wherein R represents a hydrogen atom or a lower alkyl group having 1 to 5 carbon atoms, R1 and R2 each represents an alkyl group having 1 to 20 carbon atoms, wherein R1 and R2 may be the same or different (abstract).  The compounds have an absorption maximum at 350 to 390 nm (col. 4, lines 41-44) which overlaps with the maximum absorption peak in present claims.  Examples of these compounds include 
    PNG
    media_image8.png
    86
    342
    media_image8.png
    Greyscale
and have an absorption maximum of 379 (col. 4, lines 1-12) which reads on the compound of formula II in present claims.  It is preferable to add then to the surface protective layer or blue sensitive layer (col. 4, lines 62-64).  Therefore, in light of the teachings in Shishido et al, it would have been obvious to add the compound, of Shishido et al, having an absorption maximum in the overlapping range of 380 to 390, to the composition, of Ito et al, to cover the high energy range of from 380 to 420 nm in any amounts including for a ratio of 1:5 to 5:1, depending on the intensity of UV light in the range of 380 to 420 nm. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764